Citation Nr: 0204690	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).

The Board notes that in March 1955 correspondence, the RO 
advised the appellant that her claim for VA death benefits 
was denied because the Department of the Army reported that 
her spouse had no recognized service in the Armed Forces of 
the United States.  However, there was no formal rating 
action denying the claim, and the appellant was not advised 
of her appellate rights.  The RO subsequently determined that 
its March 1955 "decision" became final, and found that the 
appellant failed to submit new and material evidence to 
reopen her claim for VA death benefits in November 1972.

In September 1998 correspondence, the appellant again sought 
VA death benefits.  The RO declined to reopen the claim in 
March 1999, on the basis that new and material evidence had 
not been submitted.  The appellant filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 9) in July 1999, 
perfecting her appeal.  Because the appellant was not advised 
of her appellate rights in March 1955, the decision never 
became final.  The Board finds that the issue was 
appropriately addressed by the RO on a de novo basis in May 
1999, and the RO's previous consideration of the issue on a 
new and material basis was harmless error.

This case was the subject of an August 2, 2001, Order of the 
Court of Appeals for Veterans Claims.  The below action is 
directed in view of that Order.


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.9(a), 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Historically, the father of the appellant's late husband 
filed a claim of entitlement to death compensation benefits 
on behalf of his son's two minor children, Z.S. and F.S., in 
February 1948.

Later that month, the United States Department of the Army 
certified that the appellant's late husband had active 
service in the Philippine Army from December 1941 until his 
death in February 1942.

A joint affidavit from the appellant and L.G., dated in 
September 1947, was submitted in support of the children's 
death compensation claim in March 1948. Therein, the 
appellant and L.G. reported that they were not married, but 
had two children and had been living together as husband and 
wife since 1942.

Consequently, in July 1948, the VA Solicitor found that the 
appellant was estopped from denying that she was married to 
L.G.

In October 1948, the RO determined that Z.S. and F.S. were 
entitled to National Service Life Insurance benefits.

In January 1951, the RO received certification from the 
United States Department of the Army that the appellant's 
spouse had no recognized guerrilla service, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.

Consequently, the RO discontinued National Service Life 
Insurance payments to Z.S. and F.S. in March 1951.

The appellant filed a claim of entitlement to VA death 
compensation benefits in March 1955, and submitted a 
certificate of marriage in support of her claim.  The RO 
denied the appellant's claim later that month, on the basis 
that the Department of the Army reported that her spouse had 
no recognized guerrilla service, nor any service in the armed 
forces of the United States.

In June 1958, the appellant submitted two joint affidavits, 
and correspondence from the Office of the Treasurer 
certifying her late husband's birth, and her marriage to him.  
A joint affidavit from M.J. and E.R., dated in April 1957, 
indicates that they were former soldiers in the Philippines 
Army, and personally knew the appellant's late spouse. They 
reported that he was called to active duty in December 1941, 
and was a member of the E Company, 2nd Battalion, 3rd 
Infantry, 1st Division of the Philippine Army (PA) serving 
with the United States Army Forces of the Far East (USAFFE).  
An October 1957 joint affidavit from S.A., a Justice of the 
Peace, and A.E., the Municipal Treasurer, confirms that the 
appellant and her late husband were married prior to World 
War II.

During a January 1999 personal hearing, the appellant 
requested that the RO "restore [her] previously terminated VA 
benefit[s]." Transcript (T.) at 1-2.  A.C. testified that he 
was the brother-in-law of the appellant's late spouse.  T. at 
3.  He explained that while he did not serve with his 
brother-in-law during World War II, he used to visit him at 
Camp Bangad.  T. at 3-5.  He indicated that he was told the 
appellant's late husband was killed during combat.  T. at 3-
6.

In July 1999, the RO again requested that the service 
department determine the service status of the appellant's 
late husband.  The RO pointed out that the service department 
initially certified that he had active service in the 
Philippine Army from December 1941 until his death in 
February 1942, but subsequently certified that he had no 
recognized service in the Armed Forces of the United States.  
In November 1999, the United States Army Reserve Personnel 
Center responded that no change was warranted in the prior 
negative certification.

Consequently, the RO continued the denial of the appellant's 
claim in January 2000.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall  	
(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  As discussed below, the VA is 
bound in this case by the finding of the ARPERCEN that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The RO 
did attempt to assist the appellant by contacting ARPERCEN to 
determine if her late husband had the requisite service, but 
the response from ARPERCEN indicated he did not.  Full 
consideration has been given to alternate spellings of her 
late husband's name.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  

In its statement of the case and supplemental statements of 
the case, the RO gave notice to the appellant that, as a 
threshold matter, the law requires verification of service 
from the service department for entitlement to VA benefits.  
The vacated decision of the Board further spelled out in 
detail why her claim failed and what was required for her to 
prevail in her claim.  The threshold issue in this case is 
the very narrow question of what is necessary to establish 
service, and the claimant has been properly notified of what 
evidence is necessary.  The appellant has had an opportunity 
to respond with additional evidence or argument on this 
ground for denying her claim.  She has neither come forward 
with appropriate evidence nor is there any reasonable 
prospect whatsoever that such evidence exists.  In light of 
all of these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2001).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2001).  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a) and (d) (2001).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 1991).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.9 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based on 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.9(a) (authorizing 
veterans' status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"), § 
3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available). 

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. at 532.  Thus, if the United States service 
department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service, or, as in this case, the service department verifies 
the service of the party whose alleged service is the basis 
of the claim.  Soria, 118 F. 3d at 749.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consisted of a document from a United 
States service department.

In January 1951, the United States Department of the Army 
certified that the appellant's spouse had no recognized 
guerrilla service, nor was he a member of the Commonwealth 
Army in the service of the Armed Forces of the United States. 
Based upon the claimant's new application, the RO sought 
recertification from the service department in 1999.  In that 
request the RO properly advised the service department of the 
prior affirmative certification of recognized service, a 
potential difference in the spelling of the name used by the 
claimant's husband during the alleged service and of other 
potentially different facts surrounding the alleged 
circumstances of service.  Thus, the service department had 
before it all of the facts and circumstances that might have 
warranted a change in the negative certification in 1951.  
Nonetheless, in November 1999 the service department found 
that no change was warranted in the negative certification.

The Board concludes that inasmuch as the United States 
service department's verification is binding on the VA, the 
appellant's late husband was neither a "veteran," nor did he 
have the type of qualifying service enumerated in 38 C.F.R. § 
3.8.  Therefore, the appellant's claim for entitlement to VA 
benefits must be denied, due to the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant's proper remedy 
regarding service verification is an application to the Board 
of Correction of Military Records.  Cahall v. Brown, 7 Vet. 
App. 232 (1994).



ORDER

The appeal for eligibility for VA benefits is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

